DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The limitation “stop the motor from rotating the driveshaft in response to the worm gear rotating in the first direction to a given one of a plurality of first stop positions” cited in independent claims is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear when the motor is commanded to stop; whether before or after the worm gear stops at a given one of a plurality of first stop positions; thereby, rendering the definition of the subject-matter of claims unclear.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthomeuf et al. (US 20160221601 A1).
Re. claim 1, 10 and 19,  Barthomeuf disclose a control system for controlling operation of a motor in power steering system in a vehicle (see background of the invention and Fig. 2 of Barthomeuf), comprising: 
a processor (see computer 12 in Fig. 2); and 
memory (memory of computer 12) that includes instructions that, when executed by the processor, cause the processor to: 
energize the motor (1) to rotate a driveshaft (steering column 7, and see ¶. [0043]); 
drive a worm gear (pinion 8) by a worm (steering rock 2) coupled to the driveshaft (7) to cause the worm gear to rotate in a first direction (see direction Right/Left in fig. 1); 
stop the motor from rotating the driveshaft in response to the worm gear rotating in the first direction (Left) to a given one (motor is stop 
change the given one of the plurality of first stop positions to another one of the plurality of first stop positions (S1).
	Re. claims 2, 11 and 20, Barthomeuf disclose the instructions, when executed by the processor, further cause the processor to drive the worm gear by the worm to cause the worm gear to rotate in a second direction opposite the first direction; stop the motor from rotating the driveshaft in response to the worm gear rotating in the second direction to a given one of a plurality of second stop positions; and change the given one of the plurality of second stop positions to another one of the plurality of second stop positions (“the same shall apply, mutatis mutandis, for a right steering maneuver exceeding the right virtual threshold S2 in the left-right crossing direction F2.” ¶. [0073])
	Re. claims 9 and 18,  Barthomeuf disclose wherein the motor is configured to perform at least one of applying an assist torque (see C1 in Fig. 2) to a steering system of a vehicle, and controlling the steering system (12).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barthomeuf et al. (US 20160221601 A1) in view of Watanabe et al. (US 20070227279 A1).
Re. claims 3-4 and 12, Barthomeuf disclose wherein the worm gear (pinion 8) meshes with worm (steering rack 2, ¶. [0034]); however, it does not show the plurality of first stop positions each correspond to different gear teeth on the worm gear. Watanabe shows different positions (P1-3)  can be each be associated with different teeth spaced apart.
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Barthomeuf with the teaching of Watanabe to associate the spacing between the stop position by gear teeth of the worm in order to perform with more gradual, less jerky, behavior.
Re. claim 6,  the combination of Barthomeuf and Watanabe discloses wherein the plurality of first stop positions includes three different first stop positions (Barthomeuf, Fig. 1 shows virtual stop position S1 or S2 can be set to be anywhere between P0 and P1/P2, Watanabe, Fig. 5).
Allowable Subject Matter
5.	Claims 5 and 7-8 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
6.	The Information Disclosure Statement filed on 06/17/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAID BOUZIANE/Examiner, Art Unit 2846